DETAILED ACTION
The following Office action concerns Patent Application Number 16/336,723.  Claims 1, 4-6, 8 and 10 are pending in the application.
The applicant’s amendment filed December 23, 2020 has been entered.
The declaration of Moon il Jae submitted December 18, 2020 has been considered.
The previous rejection of claims 1, 4-6, 8 under 35 USC 103 over Yamaguchi in view of Kim is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 2012/0183850) in view of Kim et al (KR 2016-087353, included in the applicant’s IDS, with citations herein to equiv. US 2017/0338468).

The active material powder has an average diameter of 0.05-1 µm and a tap density of 0.8-3.0 g/cm3 (abstract).  The binder includes polyvinylidene fluoride (par. 71).  The viscosity of the composition is 1-25 Pa∙s (abstract).
Yamaguchi teaches that the composition is prepared by a two-stage mixing process including a first mixing step in a normal mixer and a second mixing step in a high speed stirrer (par. 80-81).  The preliminarily mixing step of Yamaguchi includes combining the above components (equivalent to the adding/mixing step as claimed) and preliminarily mixing the components in a “normal mixer” (equivalent to the first slurry dispersing step as claimed) (par. 80-81).  Yamaguchi further 
The mixing device is inherently a dispersion system with a rotating member which applies shear to the dispersion fluid.  The mixing speed and mixing time in each stage of mixing are result effective variables which would be optimized by a person of ordinary skill in the art.  Furthermore, the claimed range of migration rate (which depends on mixing speed) was known in the art.  The commercial mixer disclosed in Yamaguchi is a DISPERMAT CN10F2 (par. 124).  The product information for this mixer shows that the operating speed is 0-11,000 rpm with a impeller size of 60 mm (see DISPERMAT CN product sheet).  The equivalent migration rate is 0 to 34.5 m/s, which encompasses the claimed range(s) of migration rate.  Therefore, the claimed migration rate and mixing time would have been obvious to a person of ordinary skill in the art.
Yamaguchi et al does not teach that the composition includes a dispersing agent.
However, Kim et al teaches a positive electrode active material composition comprising a dispersing agent (par. 14).  The dispersant functions to improve dispersibility of the components of the positive electrode composition and to control viscosity of the composition (par. 42).  The amount of dispersant is 0.1 to 10 parts by weight per 100 parts of the .
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al in view of Kim et al and further in view of Idota et al (US 6,235,427).
Yamaguchi in view Kim teaches a positive electrode composition comprising a conductive agent as described above.  Yamaguchi in view Kim does not teach the size of the conductive agent.
However, Idota et al teaches a positive electrode material comprising a conductive agent such as carbon black having a particle size of 1-15 µm (col. 10, lines 21-47).
Yamaguchi et al teaches a positive electrode composition comprising a conductive agent such as carbon black (par. 68-70). However, Yamaguchi et al is silent regarding the particle size of the conductive agent.  Idota et al teaches a positive electrode material comprising a carbon black conductive agent having a particle size of 1-15 µm (col. 10, lines 21-47).  A person of ordinary skill in the art would have been motivated by design need for particle size to combine the particle size of Idota et al with the method of Yamaguchi in view of Kim in order 
Response to Arguments
The applicant argues that Yamaguchi et al does not teach a solid content of 69-74 wt %.  However, Yamaguchi teaches a solid content of 45-90 wt % as discussed above.  The claimed solid content is obvious over the prior art range of 45-90 %.
The applicant argues that Yamaguchi et al does not teach a viscosity of 3.8-11.3 Pa∙s at shear rate of 0.1/s.  However, Yamaguchi teaches a viscosity of 1-25 Pa∙s as discussed above. The claimed viscosity is obvious over the prior art range of 1-25 Pa∙s.
The applicant argues that Yamaguchi et al does not teach a first slurry dispersing step as claimed because the preliminary mixing step of Yamaguchi performs mixing but not dispersing.  However, the preliminarily mixing step of Yamaguchi includes a step of combining the ingredients (which is equivalent to the adding/mixing step as claimed) and a step of preliminarily mixing of the components in a “normal mixer” (which is equivalent to the first slurry dispersing step as claimed) (par. 80-81).  Yamaguchi further teaches a second high-speed mixing step which is equivalent to the second slurry dispersing step as claimed (par. 80).
In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  
In particular, comparative example 1 includes only a low speed mixing step, whereas Yamaguchi teaches a low speed mixing step and a high speed mixing step.  Therefore, comparative example 1 does not represent the mixing process taught by Yamaguchi et al.  Comparative examples 2-4 each produce a viscosity which is outside the range taught by Yamaguchi et al.  Therefore, comparative examples 2-4 do not represent the viscosity taught by Yamaguchi.  Since the comparative examples do not represent the teaching of Yamaguchi, they have no probative value for showing an unexpected benefit of the invention over the closest prior art.  
Even if, arguendo, the comparison had been done between the applicant’s invention and the closest prior art, the claims would not be deemed patentable over the references of record 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571)-270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                   February 9, 2021